                 Case: 19-14065        Date Filed: 07/07/2020          Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                           July 07, 2020

Clerk - Northern District of Georgia
Richard B. Russell Bldg & US Courthouse
2211 UNITED STATES COURTHOUSE
75 TED TURNER DR SW
STE 2211
ATLANTA, GA 30303-3309

Appeal Number: 19-14065-HH
Case Style: Martin Cowen, et al v. Georgia Secretary of State
District Court Docket No: 1:17-cv-04660-LMM

Enclosed is the Bill of Costs.

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                     MDT-1 Letter Issuing Mandate
                  Case: 19-14065       Date Filed: 07/07/2020       Page: 1 of 1


                           UNITED STATES COURT OF APPEALS
                                 For the Eleventh Circuit
                                     ______________

                                         No. 19-14065
                                        ______________

                                    District Court Docket No.
                                      1:17-cv-04660-LMM

MARTIN COWEN,
an individual,
ALLEN BUCKLEY,
an individual,
AARON GILMER,
an individual,
JOHN MONDS,
an individual,
LIBERTARIAN PARTY OF GEORGIA, INC.,
a Georgia nonprofit corporation,

                                                   Plaintiffs - Appellants,

versus

GEORGIA SECRETARY OF STATE,

                                             Defendant - Appellee.
                       __________________________________________

                       Appeal from the United States District Court for the
                                  Northern District of Georgia
                       __________________________________________

                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                      Entered: June 03, 2020
                         For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Jeff R. Patch




ISSUED AS MANDATE 07/07/2020
                       UNITEDCase:
                              STATES  COURT OF
                                   19-14065    APPEALS
                                            Date           FOR6 THE ELEVENTH
                                                         07/07/2020
                                                 Filed: 06/17/2020    Page: 1 ofCIRCUIT
                                                                                1
                                                Bill of Costs

Court of Appeals Docket No. 19-14065

Cowen et al.
________________________________________________ vs. Georgia Secretary of State
                                                     _______________________________________________

A Bill of Costs should only be filed when the Clerk’s Office has advised a party that the party is entitled to costs. FRAP 39 and 11th Cir. R. 39-1
govern costs taxable in this court and the time for filing the Bill of Costs. A motion for leave to file out of time is required for a Bill of Costs not
timely received.

                                                                  INSTRUCTIONS
The appellate docketing fee is set in the fee schedule issued pursuant to 28 U.S.C. § 1913. However, the $5 fee for filing a notice of appeal is
recoverable as a cost in the district court. In the grid below, multiply the number of original pages of each document by the total number of
documents reproduced to calculate the total number of copies reproduced. Multiply this number by the cost per copy ( $.15 per copy for “In-
House”, up to $.25 per copy for commercial reproduction, supported by receipts) showing the product as costs requested.

                                 Repro. Method            No. of         Total No.          Total                                    CT. USE ONLY
                                  (Mark One)             Original       Documents           No. of            COSTS                      COSTS
                              In-House Comm*              Pages         Reproduced          Copies          REQUESTED                 ALLOWED

Appellate Docketing Fee          —            —              —               —                 —              $505.00                  $500.00
Appellant’s Brief                             X             65                7                455            $113.75                  $113.75
Appendix                                      X           1920                5             9,600            $2,400.00               $2,400.00
Appellee’s Brief
Reply Brief                                   X             52                7                364             $92.00                $92.00
Binding and Tabs                              X                                                              $1,029.00                $1,029.00


*Note: If reproduction was done commercially,                                            TOTAL            $4,139.75              $     $4,134.75
receipt(s) must be attached.
                                                                                                          REQUESTED              ALLOWED

I hereby swear or affirm that the costs claimed were actually and necessarily incurred in this appeal and that I have served this Bill of Costs on
counsel/parties of record.


Signature:                                                                     Date Signed:    6/3/20

Attorney Name: Bryan L. Sells                                                  Attorney for:   Martin Cowen et al.
                   (Type or print your name)                                                          (Type or print name of client)

E-mail:   bryan@bryansellslaw.com                                              Phone: 404-480-4212

Street Address/City/State/Zip: PO    Box 5493, Atlanta GA 31107


                                                             FOR COURT USE ONLY

Costs are hereby taxed in the amount of $              $ 4,134.75              against          Appellee

and are payable directly to                                                Appellant


                                                                     David J. Smith, Clerk of Court


Issued on:                                                           By:           Tresa Porter                          DATE:       6/16/2020
                                                                                         Deputy Clerk

                                                                                                                            BOC Rev.: 6/17
              ISSUED AS MANDATE 07/07/2020
